   Case 1:19-cr-00059-LO Document 49 Filed 09/16/19 Page 1 of 4 PageID# 238



                     IN THE UNITED STATES DISTRICT COURT FOR THE

                               EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division


UNITED STATES OF AMERICA                         )
                                                 )
                v.                               )       Criminal No. 1:19cr59
                                                 )
DANIEL EVERETTE HALE                             )


                     GOVERNMENT’S MOTION FOR JUDICIAL NOTICE

         The United States hereby moves the Court to take judicial notice of the system for

classifying, safeguarding, and declassifying national security information as laid out in Executive

Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) (attached hereto as Exhibit A). As discussed

below, judicial notice of this system of classification is not only proper under Federal Rule of

Evidence 201, but is required by the Federal Register Act. See 44 U.S.C. § 1507 (“The contents

of the Federal Register shall be judicially noticed . . . .”).

    I.      Judicial Notice of Relevant Federal Register Materials is Required

         Federal Rule of Evidence 201 states that the Court “may judicially notice a fact that is not

subject to reasonable dispute because it (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b). Rule 201 further states that “the court . . . must

take judicial notice if a party requests it and the court is supplied with the necessary information.”

Id. at 201(c)(2). Judicial notice may be taken at any stage of the proceeding. Id. at 201(d).

         Of import here, the contents of the Federal Register are the type of public records subject

to judicial notice. See, e.g., United States v. Ahlstrom, 530 F. App’x 232, 239 n.5 (4th Cir. 2013)


                                                     1
   Case 1:19-cr-00059-LO Document 49 Filed 09/16/19 Page 2 of 4 PageID# 239



(citing 44 U.S.C. § 1507). In fact, the Federal Register Act requires judicial notice of the contents

of the Federal Register. See 44 U.S.C. § 1507 (“The contents of the Federal Register shall be

judicially noticed . . . .”). See also Ebersole v. Kline-Perry, No. 1:12-CV-26 JCC/TRJ, 2012 WL

2673150, at *6 (E.D. Va. July 5, 2012) (Cacheris, J.) (“the Federal Register Act requires judicial

notice of federal regulations”). The only requirement for judicial notice of Federal Register

materials is that the materials be relevant to the given proceeding. Id. 1

    II.         Background and Relevance of Executive Order 13526

          Executive Order 13526 was issued by President Obama on December 29, 2009, and

subsequently published in the Federal Register on January 5, 2010. The Order “prescribes a

uniform system for classifying, safeguarding, and declassifying national security information.”

Executive Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) (Ex. A). The system provides for

classification levels and criteria for classification at the “top secret,” “secret,” and “confidential”

levels.

          Defendant is charged with retaining, delivering, and communicating, and attempting to

deliver and communicate national defense information to persons not entitled to receive it. The

national defense information at issue in this case is contained across several different documents

classified pursuant to Executive Order 13526. The Executive Order and the system it prescribes

are relevant to the determination of whether these documents constitute national defense

information. See, e.g., United States v. Dedeyan, 584 F.2d 36, 40 (4th Cir. 1978) (upholding ruling

below and quoting lower court’s statement that the fact of classification tends “to show or make

more probable that the document does, in fact relate to the national defense”). The criteria used in

classifying documents as well as the provisions regarding safeguarding and properly declassifying



          1
              Internal citations and quotations are omitted throughout this pleading.
                                                     2
   Case 1:19-cr-00059-LO Document 49 Filed 09/16/19 Page 3 of 4 PageID# 240



materials speak to the sensitive nature of the classified documents at issue and are relevant to

proving an essential element of the charges against Defendant.

                                           Conclusion

       The requirements for judicial notice of Executive Order 13526 are satisfied in this case.

The Order prescribing the government’s classification system is clearly reflected in the Federal

Register, which is subject to judicial notice pursuant to 44 U.S.C. § 1507. There can be no factual

dispute as to the accuracy of these official records from the Federal Register. Additionally, the

system prescribed in the Executive Order is relevant to this case because conviction under Section

793 requires a showing that the information at issue is national defense information. The

prescribed system speaks to the sensitive nature of these documents as well as the government’s

attempts to safeguard the information.

       Accordingly, the government respectfully requests that the Court take judicial notice of

Executive Order 13526 and the system prescribed therein.

                                                     Respectfully submitted,
                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                             By:                       /s/
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     2100 Jamieson Avenue
                                                     Alexandria, Virginia 22314
                                                     Phone: 703-299-3700
                                                     Fax: 703-299-3981
                                                     Gordon.kromberg@usdoj.gov




                                                3
   Case 1:19-cr-00059-LO Document 49 Filed 09/16/19 Page 4 of 4 PageID# 241



                                  CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing copy of the GOVERNMENT’S

MOTION FOR JUDICIAL NOTICE with the Clerk of Court using the CM/ECF system, which

will send a notification of such filing (NEF) to counsel of record.


                                                      By:                   /s/
                                                             Gordon D. Kromberg
                                                             Assistant United States Attorney
                                                             United States Attorney’s Office
                                                             2100 Jamieson Avenue
                                                             Alexandria, Virginia 22314
                                                             Phone: 703-299-3700
                                                             Fax: 703-299-3981
                                                             Gordon.kromberg@usdoj.gov




                                                 4
